Exhibit 10.1

 
 
FOURTH AMENDMENT TO CREDIT AGREEMENT




THE STEAK N SHAKE COMPANY, an Indiana corporation (the "Company") and FIFTH
THIRD BANK (CENTRAL INDIANA), a Michigan banking corporation, formerly known as
Fifth Third Bank, Indiana (Central) (the "Bank"), being parties to that certain
Credit Agreement dated as of November 16, 2001, as previously amended
(collectively, the "Agreement") agree to further amend the Agreement by this
Fourth Amendment to Credit Agreement (this "Amendment") as follows.




1.    DEFINITIONS. All defined terms used herein not otherwise defined in this
Amendment shall have their respective meanings set forth in
                  the Agreement.



 
(a)
Amended Definition. The following definition appearing under Section 1 of the
Agreement is hereby amended and restated in its entirety as follows:




·  
"Applicable Spread" means that number of Basis Points to be taken into account
in determining the per annum at which the LIBOR-based Rate of interest on the
Revolving Loan shall be calculated and which shall be 55 Basis Points at all
times on and after the date of the Fourth Amendment.




 
(b)
New Definition. The following new definition is hereby added to Section 1 of the
Agreement as follows:







·  
"Fourth Amendment" means that certain agreement entitled "Fourth Amendment to
Credit Agreement" entered into by and between the Company and the Bank dated as
of December 29, 2004, for the purpose of amending this Agreement.



2.    THE LOAN. Section 2(a)(iii) of the Agreement is hereby amended and
restated in its entirety as follows:


(iii)
Interest on the Revolving Loan. The principal amount of the Revolving Loan
outstanding from time to time shall bear interest until maturity of the
Revolving Note at a rate per annum equal to the Prime Rate minus one percent
(-1.00%), except that at the option of the Company, exercised from time to time
as provided in Section 2(c)(i), interest may accrue prior to maturity on any
Advance or on the entire outstanding balance of the Revolving Loan as to which
no LIBOR-based Rate previously elected remains in effect, at a LIBOR-based Rate
for an Interest Period selected by the Company; provided, further, that an
election of the LIBOR-based Rate for a period extending beyond the Revolving
Loan Maturity Date shall be permitted only at the discretion of the Bank. After
maturity, whether on the Revolving Loan Maturity Date or on account of
acceleration upon the occurrence of an Event of Default, and until paid in full,
the Revolving Loan shall bear interest at a per annum rate equal to the Prime
Rate plus two percent (2%), except that as to any portion of the Loan for which
the Company may have elected the LIBOR-based Rate for a period of time that has
not expired at maturity, such portion shall, during the remainder of such
period, bear interest at the LIBOR-based Rate then in effect plus two percent
(2%) per annum. Accrued interest shall be due and payable monthly on the last
Banking Day of each month prior to maturity. After maturity, interest shall be
payable as accrued and without demand.



3.    REPRESENTATIONS AND WARRANTIES. In order to induce the Bank to enter into
this Amendment, the Company affirms that
               the representations and warranties contained in the Agreement are
correct as of the date of this Amendment, except that (i) they shall be
               deemed to also refer to this Amendment as well as all documents
named herein and, (ii) Section 3(d) of the Agreement shall be deemed
               also to refer to the most recent audited and unaudited financial
statements of the Company delivered to the Bank.


4.    EVENTS OF DEFAULT. The Company certifies to the Bank that no Event of
Default or Unmatured Event of Default under the
               Agreement, as amended by this Amendment, has occurred and is
continuing as of the date of this Amendment.
 
5.    CONDITIONS PRECEDENT. As conditions precedent to the effectiveness of this
Amendment, the Bank shall have received the
               following contemporaneously with execution and delivery of this
Amendment, each duly executed, dated and in form and substance
               satisfactory to the Bank:


(i)
This Amendment duly executed by the Company.



(ii)
Resolutions of the Board of Directors of the Company authorizing the execution,
delivery and performance, respectively, of this Amendment and all other Loan
Documents provided for in this Amendment to which the Company is a party
certified by the Secretary of the Board of Directors of the Company as being in
full force and effect and duly adopted as of the date hereof.



(iii)
The Certificate of the Secretary of the Board of Directors of the Company
certifying the names of the officer or officers authorized to execute this
Amendment and all other Loan Documents provided for in this Amendment to which
the Company is a party, together with a sample of the true signature of each
such officer, dated as of the date of this Amendment.



6.    PRIOR AGREEMENTS. The Agreement, as amended by this Amendment, supersedes
all previous agreements and commitments
               made or issued by the Bank with respect to the Loans and all
other subjects of this Amendment, including, without limitation, any oral or
               written proposals which may have been made or issued by the Bank.


7.    EFFECT OF AMENDMENT. The provisions contained herein shall serve to
supplement and amend the provisions of the Agreement.
               To the extent that the terms of this Amendment conflict with the
terms of the Agreement, the provisions of this Amendment shall control
                in all respects.


8.    REAFFIRMATION. Except as expressly amended by this Amendment, all of the
terms and conditions of the Agreement shall remain in
               full force and effect as originally written and as previously
amended.


9.    COUNTERPARTS. This Amendment may be executed in any number of
counterparts, each of which shall be an original and all of
               which when taken together shall be one and the same agreement.


IN WITNESS WHEREOF, the Company and the Bank by their respective duly authorized
officers have executed and delivered in Indiana this Fourth Amendment Credit
Agreement on January 26, 2005, but with effect as of December 29, 2004.


THE STEAK N SHAKE COMPANY, an Indiana corporation



           
                                 By:
 
                                /s/  Jeffrey A. Blade
                                        Jeffrey A. Blade,
                                           Senior Vice President and Chief
Financial Officer


FIFTH THIRD BANK (CENTRAL INDIANA), a Michigan banking corporation





 
By:
 
/s/ Andrew M. Cardimen
    Andrew M. Cardimen,
    Vice President and Senior Relationship Manager





